              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:17-cv-00072-MR


JACOB D. ALBAECK,                   )
                                    )
                     Plaintiff,     )
                                    )
     vs.                            )            ORDER
                                    )
NANCY A. BERRYHILL, Acting          )
Commissioner of Social Security,    )
                                    )
                     Defendant.     )
___________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Consent Motion for

Fees Pursuant to the Equal Access to Justice Act [Doc. 16].

      The Plaintiff seeks an award in the amount of $5,100.00 in full

satisfaction of any and all claims by the Plaintiff in this case pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [Doc. 16]. The

Defendant consents to that award. [Id.]. In light of the Court’s prior remand

of this matter, and in the absence of any contention by the Commissioner

that her position was substantially justified or that special circumstances

exist that would render an award of attorney’s fees unjust, the Court

concludes that the Plaintiff is entitled to an award of attorney’s fees under

the EAJA. The Court further concludes that, in light of the Commissioner’s
lack of opposition to the Plaintiff’s request, the Plaintiff is entitled to

reimbursement from the Treasury Judgment Fund of the $420.01 in costs

incurred as a result of filing this action.

      The Plaintiff requests that the EAJA award be paid directly to Plaintiff’s

counsel as the Plaintiff’s assignee. In support of this request, the Plaintiff

has submitted a fee agreement executed by the Plaintiff, pursuant to which

the Plaintiff has agreed to assign any EAJA fee award in favor of counsel.

[Doc. 16-1]. The Court finds that the Commissioner should accept this

assignment of the awarded fees by the Plaintiff to counsel and upon receipt

of such assignment, the Commissioner will pay that award of fees directly to

Plaintiff’s counsel, provided that it is shown that the Plaintiff does not owe

any debt to the United States Government which is subject to offset. See

Astrue v. Ratliff, 560 U.S. 286 (2010).

      IT IS, THEREFORE, ORDERED that:

      (1)    The Plaintiff’s Motion [Doc. 16] is hereby GRANTED, and the

             Plaintiff is hereby awarded attorney’s fees in the amount of Five

             Thousand One Hundred Dollars ($5,100.00), which sum is in full

             satisfaction of any and all claims by the Plaintiff in this case

             pursuant to 28 U.S.C. § 2412(d);


                                         2
(2)   Within thirty (30) days of the entry of this Order, or some other

      time as determined by the Court upon good cause shown, the

      Commissioner shall inform Plaintiff’s counsel whether the

      Plaintiff owes a debt to the Government by which this fee award

      may be offset. Before any funds are disbursed to counsel, the

      Plaintiff’s counsel shall provide a valid fee assignment to the

      Defendant;

3) IT IS FURTHER ORDERED that Four Hundred Twenty Dollars
      and One Cent ($420.01) in costs shall be reimbursed to the

      Plaintiff from the Treasury Judgment Fund upon certification

      thereof by the Office of the United States Attorney to the

      Department of Treasury.

(4)   In the event that past-due benefits are awarded on remand, the

      Plaintiff shall have sixty (60) days after being served with notice

      of the past-due benefits award to file for an award of fees

      pursuant to the Social Security Act, 42 U.S.C. § 406(b); and

(5)   No additional Petition pursuant to 28 U.S.C. § 2412(d) may be

      filed.               Signed: November 20, 2018

IT IS SO ORDERED.




                                 3
